         Case 1:20-cv-10685-ADB Document 245 Filed 08/25/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ABDY NIZEYIMANA, on behalf of                       )
himself and all others similarly situated,          )
                                                    )
                       Petitioners,                 )
                                                    )
               v.                                   )      Civil Action No. 20-10685-ADB
                                                    )
ANTONE MONIZ, Superintendent of the                 )
Plymouth County Correctional Facility               )
                                                    )
                       Respondent.                  )

                            RESPONDENT’S NOTICE TO COURT

       Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility, by and through his attorney, Andrew E. Lelling, United States Attorney for

the District of Massachusetts, respectfully informs the Court that on August 24, 2020, Ayoub

Haddad was added to Unit C-3.

                                                    Respectfully submitted,

                                                    ANTONE MONIZ
                                                    Superintendent of the Plymouth
                                                    County Correctional Facility

                                                    By his attorneys,

                                                    ANDREW E. LELLING,
                                                    United States Attorney

                                             By:    /s/ Rachel Goldstein
                                                    Rachel Goldstein
                                                    Assistant U.S. Attorney
                                                    United States Attorney’s Office
                                                    1 Courthouse Way, Suite 9200
                                                    Boston, Massachusetts 02210
        Case 1:20-cv-10685-ADB Document 245 Filed 08/25/20 Page 2 of 2



                                         (617) 748-3242
Dated: August 25, 2020                   Rachel.Goldstein@usdoj.gov
